Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-8, 10-13, 18, & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant  Admitted Prior Art (AAPA) in view of U.S. 2019/0264660 to Garcia, U.S. 2012/0148404 to Quell, U.S. 5,077,882 to Adams, U.S. 2017/0146018 to Chow, and U.S. 2017/0045032 to Jacobsen
Claim 1 recites a method of repairing a joint connecting a wind turbine blade to a rotor hub…the joint including a plurality of bushings in a root end…[that are] open to an end face of the blade and exten[d] in the longitudinal direction.  AAPA teaches the existence of this type of wind turbine blade and joint, as does Jacobsen.  See applicant’s published specification [0004]-
In non-wind turbine arts it is well known that bores that become damaged in some fashion are often repaired using a specific technique.  First, the existing bore is reamed out to create a clean larger bore, removing anything previously there in the process; then a bushing insert is placed in the bore to return the bore to its original dimensions.  See e.g. Adams col. 1, ll. 10-21.  Furthermore, this style of repair has been used to refurbish connection holes for bolts in gas turbine casings.  See e.g. Chow [0002]-[0006].  
It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a known technique that is applicable to the base device, and show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  In this case, the repair method of Adams and Chow is applicable to AAPA because it is a system designed to refurbish bores, which is what the bushing in AAPA is located in.  Furthermore, Chow shows that this type of repair technique was known in connection arts in the turbine field.  While this is not wind turbines, a person of ordinary skill in the wind turbine field is an aerospace engineer.  Such an engineer would be familiar with techniques and equipment in gas turbines.
The remaining question is whether this repair would have been considered to yield predictable results.  Specifically, would one of ordinary skill have known that an intermediary sleeve could be predictably used to connect the bore surface to a threaded bushing?  Jacobsen teaches that it would have been predictable.  Jacobsen relates to bushing systems for wind turbine blades.  See Jacobsen [0001].  One embodiment is illustrated in figure 6.  This embodiment consists of a two-sleeve bushing with an outer anchoring sleeve (282) and an inner threaded bushing (280) that connects to the bolts.  See Jacobsen [0104].  Thus, Jacobsen teaches that a bushing may be bonded via an intermediary sleeve.  These teachings in combination would extracting a selected busing…reconditioning the bushing cavity…providing a replacement insert [that] includes a replacement busing and a cover disposed around [it]…positioning the replacement inserting into the reconditioned cavity; and securing the replacement insert.
Claim 2 recites pulling the selected bushing out.  AAPA teaches that the bushings may come loose.  See applicant’s published specification [0006].  It would have been obvious as a matter of common sense to remove the bushing by pulling it out as a first step.  Claim 3 recites using a hydraulic jack for this pulling operation.   Examiner previously took Official Notice, and now treats as admitted prior art3, that hydraulic jacks are used in the wind turbine arts.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, a hydraulic jack would be an effective, known, and predictable way of pulling out a semi-detached bushing.  
Regarding claim 5, the methods of Chow and Adams all teach enlarging the original bore.  See Adams col. 1, ll. 10-21 & Chow [0002]-[0006].  In the context of the combination, this would result in removing blade material from …the walls [of] the bushing cavity.  Regarding claim 7, enlargement is a reshaping operation.  Enlargement also changes the cross-sectional profile as recited in claim 8. Regarding claim 10, it would have been obvious as a matter of common sense to have the insert profile match the shape of the enlarged bore.
Claim 11 recites providing a jig  having a hub, rotatable arm, and a removable tool head coupled to the arm.  It would have been obvious to modify AAPA et al. to include such a jig in view of Garcia.  Garcia relates to a slightly different method of refurbishing wind turbine balde joints.  See Garcia [0001].  Garcia teaches a device designed to drill (14) into wind turbine root bore holes.  See Garcia [0011]-[0014] and Figs. 2-5.  Such equipment could be predictably repurposed to reshape existing radial bore holes.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify AAPA et al. to use a drilling device such as taught in Garcia to reshape existing circular holes into larger holes as taught by Adams KSR v. Int’l v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Figure 7 of Garcia shows a jig including a hub (11), a rotatable arm (12), and a removable tool head (13) coupled to the arm.  Garcia further teaches coupling the jig to the root end of the wind turbine blade; adjusting the relative positions of the jig and wind turbine blade so as to align the tool head with the selected bushing; and activating the tool head to perform a first operation on the wind turbine blade.  See Garcia [0044]-[0051] & Figs. 7-8.  Claim 12 recites replacing the tool head with another tool head; and activating the another tool head so as to perform a second operation.  Garcia teaches drilling heads can be switched out based on machining needs.  See Garcia [0047].   Regarding claim 13, Garcia teaches rotating the arm so as to align the tool head with another selected bushing.  See Garcia [0049]-[0050].
Claim 18 recites adhesively bonding the replacement insert to the reconditioned bushing cavity.  AAPA teaches that the original metal bushing was adhesively bonded to the bore sidewalls.  See specification [0005].  It would have been obvious as a matter of common sense to use the same adhesive system for the replacement insert. 
Finally, claims 24 and 25 recite that the repair is either effected in situ (claim 25) or off sit, with the components transported.  These are the only two options, thus the rejection above teaches one of these.  The other would be obvious as a matter of common sense.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant  Admitted Prior Art (AAPA) in view of U.S. 2019/0264660 to Garcia, U.S. 2012/0148404 to Quell, U.S. 5,077,882 to Adams, U.S. 2017/0146018 to Chow, and U.S. 2017/0045032 to Jacobsen, and further in view of U.S. 5,921,728 to Kammeraad.
Claim 4 recites drilling at least a portion of the selected bushing out.  Kammeraad teaches that in a typical bore refurbishment, such as that of Adams or Chow, the enlargement of the bore is accomplished via drilling.  See Kammeraad col. 1, ll. 19-26.  Thus, it would have been obvious to remove the bushing via drilling when enlarging the hole.  This also applies to claim 6.

Allowable Subject Matter
Claim 9, 14-17, & 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claims 16-17 & 19-23 remain the same as in the previous office action.  Claim 9 is allowable because Jacobsen does not teach an oblong insert nor do Adams or Chow teach enlarging the bore to an oblong shape.  Claim 14 is allowable because while Jacobsen teaches the outer sleeve may be a different, lower strength material than the inner bushing, it does not teach using composite material.  Thus, there is no evidence in the prior art of the predictability of such a sleeve, bushing pairing.  Claim 15 is allowable based on its dependence.

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered.  The arguments are persuasive and the previous rejections are withdrawn.  New grounds of rejection have been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        3 See MPEP 2144.03(C) stating that when an applicant fails to traverse an official notice the facts will subsequently be treated as admitted prior art.